Hill, J.
In overruling the motion for new trial in this case the trial judge stated: “Movant having waived expressly all grounds of the motion for new trial except grounds 4, 5, and 6 of the motion; after hearing upon said grounds, no others being insisted on or considered, the motion is overruled and a new trial denied.” Plaintiff in error in his brief in this court argues only one question raised in his motion for new trial, viz., that the amount of alimony awarded is excessive, and that there is no evidence showing that the defendant could pay such an amount of alimony. All grounds of the motion for new trial not argued will be considered' abandoned. In view of the record and the evidence in this case, we can not say that the court erred in overruling the motion for new trial.

Judgment affirmed.


All Ihe Justices concur.